Title: To Alexander Hamilton from Thomas Jefferson, [23 December 1791]
From: Jefferson, Thomas
To: Hamilton, Alexander



[Philadelphia, December 23, 1791]

Th. Jefferson presents his respectful compliments to the Secretary of the treasury and incloses him the copy of a letter and table which he has addressed to the President of the United States, and which being on a subject whereon the Secretary of the Treasury and Th: J. have differed in opinion, he thinks it his duty to communicate to him.

Dec. 23. 1791.

